Title: From Thomas Jefferson to Robert Morris, 13 November 1793
From: Jefferson, Thomas
To: Morris, Robert



Sir
Germantown Nov. 13. 1793.

I am instructed by the President of the US. to forward to you the inclosed petition from Ezra Fitz Freeman, on behalf of his son Clarkson Freeman, and to ask the favor of your information of the circumstances of the case of the said Clarkson Freeman therein referred to, and your opinion on the different considerations weighing for and against the pardon therein prayed for. I have the honor to be with great respect Sir Your most obedt. & most humble servt

Th: Jefferson

